Citation Nr: 1721486	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-58 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental condition, claimed as dental trauma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for traumatic brain injury (TBI), also claimed as head injury and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to July 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2013 and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease, whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension (also claimed as high blood pressure), entitlement to a rating in excess of 10 percent for bilateral hearing loss; and entitlement to a rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS) (also claimed as nervous condition) have been raised by the record in a February 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for dental trauma and the issue of entitlement to service connection for TBI, also claimed as head injury and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2005 rating decision denied the Veteran's claim for entitlement to service connection for dental condition; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  An October 2013 rating decision denied the Veteran's claim for entitlement to service connection for DDD and DJD, lumbar spine (claimed as lumbar spine condition and previously evaluated as backache); and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

3.  Evidence added to the record since the final April 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dental trauma.

4.  Evidence added to the record since the prior final denial in October 2013 is either cumulative or redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim for service connection for DDD and DJD of the lumbar spine.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied a claim to entitlement to service connection for dental condition is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The October 2013 rating decision that denied a claim to reopen a claim of entitlement to service connection for DDD and DJD of the lumbar spine is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence having been received the claim for entitlement of service connection for dental trauma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2016).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for DDD and DJD of the lumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pre-adjudicatory letters dated in December 2011 and April 2012 fully satisfied the VCAA timing and content requirements.  VAOPGCPREC 6-2014.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for DDD and DJD of the lumbar spine.  As such, no duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

In May 1947, the Veteran applied for entitlement to service-connected dental treatment.  By a June 1947 rating decision, service connection was granted for outpatient dental treatment purposes only.  In a January 1950 notice of disagreement, which was determined to be untimely, the Veteran reported that his front tooth was hurt in training by rifle butt in November 1944.  He stated that it started to bleed but after it healed.  Puss formation started and it had to be pulled; after that he got an upper plate which was not a good fit and irritated his gums and teeth.  

In November 1994, the Veteran filed a claim for injury to the face and front teeth.  He asserted that he injured his face and front teeth in April 1944 for which he was hospitalized in Camp Maxey, Texas.  The RO denied the claim in an April 1995 rating decision finding that the service treatment records were negative for any evidence of a facial injury.  In December 2004, the Veteran filed a claim for service connection for dental condition.  The RO denied the Veteran's original claim of service connection for dental condition in an April 2005 rating decision on the basis that the evidence of record failed to show that he currently had a chronic disease or disability related to a dental condition that was subject to service connection.

The Veteran did not submit any evidence within one year of the April 2005 rating decision, nor did he file a timely appeal to the April 2005 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The Veteran filed a claim to reopen his claim for service connection for dental condition in November 2011.  The October 2013 rating decision on appeal denied the claim to reopen.

The basis of the April 2005 prior final denial was the RO's findings that the evidence failed to show a current chronic disease or disability related to a dental condition that was subject to service connection.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2005 rating decision that addresses this basis.

The evidence before VA at the time of the April 2005 rating decision consisted of service treatment records which included a notation of injury.  Pertinent evidence submitted and obtained since the April 2005 rating decision includes post-service VA treatment records dated from March 2012 to November 2016 and private treatment records from MCCI Medical Group dated from November 2009 to October 2012.  An October 2012 treatment report reflects that the Veteran had tooth extraction 4 weeks previously.  During a January 2013 VA TBI examination, the Veteran reported that while building a firing range and cutting down trees and stacking them when a "big" log hit him on the head and he buckled down with the blow.  He stated he did not seek medical attention for this but his teeth were knocked out and he got severe infection in this mouth from that incident.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran currently has any dental trauma related to his service and whether his current dental condition is related to service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for dental trauma since the April 2005 rating decision.  On this basis, the issue of entitlement to service connection for dental trauma is reopened.

With regard to the DDD and DJD of the lumbar spine, the RO denied the Veteran's original claim for service connection for backache in a September 1945 rating decision.  The RO found that backache claimed by the Veteran was not shown the evidence of record.  In April 2012, he filed a petition to reopen the claim; the RO continued the denial in an October 2013 rating decision finding that no new and material evidence had been received.  No new and material evidence was received within one year of the October 2013 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, the October 2013 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed a claim to reopen his claim for service connection for a back disability in April 2015.  The May 2015 rating decision on appeal denied the claim to reopen.

The basis of the prior final denial was the RO's finding that the claimed condition was not shown to be incurred or aggravated in line of duty.  

Thus, in order for the Veteran's claim to be reopened, the evidence must have been added to the record since the October 2013 rating decision that addresses this basis.  

The evidence before VA at the time of the October 2013 rating decision consisted of service treatment records, private treatment records from Drs. L.B. and R.K., dated April 2011 to January 2013, VA treatment records from March 2012 to August 2013, and January and August 2013 VA examination reports.  This evidence reflected the Veteran's treatment for back pain in December 1944, a negative x-ray report dated December 1944, his report that his lumbar spine problem began after hitting his head on a tree, his report of the onset of pain at the anterior iliac bone and right sacroiliac joint which began in service, and VA medical opinion that the Veteran's diagnosed lumbar spine DJD and DDD was less likely than not caused by service.  Rather, the VA examiner found that the Veteran's lumbar spine DJD and DDD findings were commensurate with the Veteran's chronological age.

Pertinent evidence submitted and obtained since the October 2013 rating decision includes VA treatment records, dated from September 2013 to November 2016, and various statements submitted by the Veteran.

However, the evidence added to the record subsequent to the October 2013 rating decision is either duplicative or cumulative of records previously in the claims file, and/or does not address whether the Veteran's DDD and DJD of the lumbar spine condition was shown to be incurred or aggravated in line of duty.  The evidence merely provides information that was of record at the time of the October 2013 determination, that is, that the Veteran has DJD and DDD of the lumbar spine.  The Veteran's lay statements in this regard, even when presumed credible, are duplicative or cumulative of assertions previously considered.

As the Veteran has not presented new and material evidence, the application to reopen must be denied.


ORDER

New and material evidence not having been received, the claim for service connection for dental trauma is reopened, and to that extent only, the appeal is granted.

New and material evidence not having been received, the claim for service connection for DDD and DJD of the lumbar spine is not reopened, and the appeal is denied.


REMAND

Dental Trauma

The Veteran contends that he experienced a dental trauma in service.  In a January 1950 statement, he reported that his front tooth was hurt in training by rifle butt in November 1944.  He stated that it started to bleed but after it healed.  Puss formation started and it had to be pulled; after that he got an upper plate which was not a good fit and irritated his gums and teeth.  In a November 1994 claim for injury to the face and front teeth, he asserted that he injured his face and front teeth in April 1944 for which he was hospitalized in Camp Maxey, Texas.

Service connection was granted for outpatient dental treatment purposes only, by a June 1947 rating decision.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2016).

However, the Veteran is competent to report that he has had missing teeth and gum infection since service and may have current residuals of the same.  Additionally, service treatment records show that the Veteran injured his head when a log fell on his head while building road in Camp Maxey, Texas.

No VA examination was conducted to address the question of whether the Veteran's tooth loss was due to any bone loss through the claimed in-service trauma.  Consequently, on remand the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma.

Residuals of Head Injury

In April 2012, the Veteran filed a claim for residuals of TBI.  He reports several incidents in service, relating a possible head injury.  The Veteran separately filed a claim for headaches and migraine in March 2013; however, this claim was adjudicated as part of the TBI claim on appeal.

In this regard in a November 1994 claim for injury to the face and front teeth, he asserted that he injured his face and front teeth in April 1944 for which he was hospitalized in Camp Maxey, Texas.  In a May 2014 statement, the Veteran reported that the injury to his head and gum happened during an obstacle course in training when a landmine blew up next to him.  He bled on the head but his drill sergeant would not let him go on sick call until puss started to come out of his gum.

The Veteran underwent a VA TBI examination in January 2013.  He reported that he went under barbwire during an infiltration course and heard a terrible explosion near him in 1944 at Camp Maxey, Texas.  He stated that sand and metal came down and hit his face; his helmet threw off and pieces cut his head.  He later heard that the machine gunner was killed.  His wife told him he was hospitalized for a month.  The Veteran also reported while building a firing range, he was cutting down trees and stacking them and a log, which he describes as being "big," hit him on the head and he buckled down with the blow.  He did not seek medical attention for this.  His wife related that he was discharged after that incident.  The Veteran complained of headaches in the front and in the back of his head.  

The examiner noted that the history of the Veteran's head injury was not corroborated by any medical record.  The examiner stated that although there is a history of hospitalization for 4 weeks, it was for abdominal pain and possible appendicitis; additionally, he was reported to have psychoneurosis and neurosis, with nail biting, inability to hold his rifle steady and unfounded abdominal pain, immature and inadequate to serve upon entering the Army and he was noted to have an occasional headache as well.

In an August 2013 addendum, the examiner again reviewed the Veteran's record and provided an opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner stated that "[t]here is absolutely no evidence that anything that happened to him while in the service caused any significant neurological injury.  The examiner added the following:

First, the information comes from the [Veteran] regarding any possible event of head injury.  I was able to find a single sentence stating he complained of a log hitting him in the head at camp Maxey.  The hospital stay had to do with complaints of abdominal pain and possible appendicitis as well as anxiety, enuresis (sic), headaches and nerves.  There is absolutely nothing that I was able to find by going page by page (for a second time) through his records that is in any way suggestive he ever suffered a traumatic brain injury.  Second, he says he never required treatment and continued to perform the daily duties unchanged after the event.  There was no loss of consciousness, and it sounds like he was exposed to the typical noises and gunfire and blasts that everyone was exposed to in basic training.  There is absolutely zero neurological basis to assume that what he describes somehow caused development of Parkinson's disease 50 years later.  From the records I reviewed, I could not ascertain that anything changed during the course of the [Veteran's] service.  After the [the Veteran's] service, he actually rose steadily in his jobs; starting as a mechanic, then opening his own auto repair, then working as a salesman for industrial soap and detergent, and moving up to a large company as national sales leader.  His trajectory belies any significant traumatic brain injury that would have caused loss of intellectual function.  The [Veteran] was reported to be immature and inadequate, with anxiety, enuresis, unfounded abdominal pain, inability to hold a rifle steady, with nail biting and psychoneurosis in January to April 1945.  On April 18, 1945 he was noted to have the same [c]omplaints and was recommended for discharge.

Based on the foregoing, the examiner opines that the Veteran did not suffer a TBI in service.  However, the examiner notes that the Veteran did experience occasional headaches in service but does not address these symptoms as possible residuals of a head injury.  The Board therefore finds this opinion not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records for the Veteran.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA dental examination to identify any current dental disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  All indicated testing must be conducted, and all pertinent symptomatology and findings must be reported in detail.  The examiner should then offer an opinion as to whether any currently diagnosed dental disorder is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include a dental trauma from the claimed assault in service.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

3.  Also schedule the Veteran for a VA neurological examination by an individual with the appropriate expertise in order to determine whether the Veteran has any headache/migraine disability related to his period of service.

The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current headache/migraine disability that had its onset during his active duty service, or is otherwise related to his military service, including the claimed head injuries in service.

A complete rationale must be provided for all opinions stated.

4.  After completing the above development, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


